DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2021 has been entered.


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




1. (Currently Amended) A method, comprising: 
accepting, from a mobile device at a mobile application, clinician credentials; 
authenticating, using a processor, a clinician using the clinician credentials; 
displaying, within the mobile application at the mobile device even when the mobile device is not connected to a proprietary network and based upon identifying the clinician from the clinician credentials, clinician specific data within a plurality of views on the mobile application, 
wherein the clinician specific data comprises personal performance data corresponding to the clinician, 
wherein the personal performance data comprises at least one efficiency indicator corresponding to data regarding treatment of patients by the clinician; 
one of the plurality of views comprising a patient information view displaying a plurality of patients currently assigned to the clinician as identified via the clinician credentials, 
wherein the patient information view comprises a plurality of selectable elements, each of the selectable elements corresponding to one of the plurality of patients and providing, when selected by the clinician, information corresponding to a given of the plurality of patients,
at least a portion of the information corresponding to a given of the plurality of patients comprising patient tracking obtained from a real -2-Atty. Docket No. 569.244 time location system, 

wherein the patient tracking provides an estimate of a length of remaining stay of the patient in the location determined using historical patient information, 
wherein the selectable elements are visually distinguished from each other based upon a location, identified from the real time location system, and a status of a patient corresponding to a given of the selectable elements, 
wherein the information corresponding to a given of the plurality of patients comprises contextual information regarding the given of the plurality of patients; 
another of the plurality of views comprising a task information view displaying information regarding tasks corresponding to the clinician; 
the clinician specific data remaining electronically secure on the mobile device, the application providing secure communication mechanisms for communicating with another clinician; 
displaying, at the mobile device and within the application, an admission request form for requesting, by the clinician, that a patient of the plurality of patients currently associated with the clinician be admitted to another healthcare facility; 
accepting, at the mobile device and within the application, user input, from the clinician, that populates one or more data fields of the admission request form; -3-Atty. Docket No. 569.244 
communicating, over a network connection, to a remote device an admission request generated using the user input; 

updating, using a processor, an admission status for the patient upon receipt of the admission confirmation data.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-10: 
	The prior art of record, including Heck (U.S. PG- Pub 2013/0268284 A1), Moore et al. (U.S. PG-Pub 2014/0249858 A1), Brown (U.S. PG-Pub 2015/0261921 A1) and Ballai (U.S. PG-Pub 2008/0126126 A1), does not teach or suggest the following features: A method, comprising: 
accepting clinician credentials; 
authenticating a clinician using the clinician credentials; 
displaying, based upon identifying the clinician from the clinician credentials, clinician specific data within a plurality of views, 
wherein the clinician specific data comprises personal performance data corresponding to the clinician, 
wherein the personal performance data comprises at least one efficiency indicator corresponding to data regarding treatment of patients by the clinician; 
one of the plurality of views comprising a patient information view displaying a plurality of patients currently assigned to the clinician as identified via the clinician credentials, 

at least a portion of the information corresponding to a given of the plurality of patients comprising patient tracking obtained from a real -2-Atty. Docket No. 569.244 time location system, 
wherein the patient tracking provides information regarding a status of each of the plurality of patients, wherein the patient tracking is updated in real time within the information corresponding to a given of the plurality of patients from communication from a server to the mobile application, 
wherein the patient tracking provides an estimate of a length of remaining stay of the patient in the location determined using historical patient information, 
wherein the selectable elements are visually distinguished from each other based upon a location, identified from the real time location system, and a status of a patient corresponding to a given of the selectable elements, 
wherein the information corresponding to a given of the plurality of patients comprises contextual information regarding the given of the plurality of patients; 
another of the plurality of views comprising a task information view displaying information regarding tasks corresponding to the clinician; 
the clinician specific data remaining electronically secure, the application providing secure communication mechanisms for communicating with another clinician; 

accepting, user input, from the clinician, that populates one or more data fields of the admission request form; -3-Atty. Docket No. 569.244 
communicating an admission request generated using the user input; 
receiving admission confirmation data; and 
updating an admission status for the patient upon receipt of the admission confirmation data.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
4 November 2021